DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positioning and driving apparatus (e.g., claim 11) and the pressure sensing apparatus (e.g., claim 13), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Regarding claim 3, the phrase “second height” in line 5 should apparently be replaced with “first height”; and the phrase “first height” in lines 6 and 8 should apparently be replaced with “second height”.
Regarding claim 4, the phrase “second height” in lines 5-6 should apparently be replaced with “first height”; and the phrase “first height” in line 7 should apparently be replaced with “second height”.
Regarding claim 6, the phrase “second storage slot” in lines 3 and 9 should apparently be replaced with “storage slot”.
Regarding claim 11, the word “comprises” in line 3 should apparently be replaced with “comprising; and the word “and” should apparently be added after the semicolon in line 9.
Regarding claim 16, the word “being” in lines 27 and 33 should apparently be replaced with “is”; and the word “and” should apparently be added immediately before “clamping” in line 31.
Claims 12 and 13 are objected to as a consequence of their dependency from claim 11.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: nozzle cleaning device in, e.g., claims 1, 10 and 16; pushing assembly in, e.g., claims 1, 10 and 16; clamping and conveying mechanism in, e.g., claims 1, 10 and 16; pushing apparatus in, e.g., claim 2; conveying and driving apparatus in, e.g., claim 8; fixing mechanism in, e.g., claims 10 and 16; positioning and driving apparatus in e.g., claim 11; and pressure sensing apparatus in, e.g., claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on a review of the specification, a nozzle cleaning device is interpreted to include a rail, a support rod, a cleaning platform and a fixing mechanism, one end of the support rod being slidably matched with the rail, the cleaning platform being disposed at the other end of the support rod, the fixing mechanism being disposed at the cleaning platform (see, e.g., the present specification at para [0028]), and equivalents thereof;  a pushing assembly is interpreted to include a pushing apparatus (see, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “the doctor blade” in line 4 renders the claim indefinite because it is not clearly whether this refers to the first blade, to the second blade, to either the first blade or the second blade, or to something else.
Regarding claim 6, the phrase “the doctor blade” in line 4 renders the claim indefinite because it is not clearly whether this refers to the first blade, to the second blade, to either the first blade or the second blade, or to something else.
Regarding claim 8, the phrase “the doctor blade” in line 4 renders the claim indefinite because it is not clearly whether this refers to the first blade, to the second blade, to either the first blade or the second blade, or to something else.
9 recites the limitation "the doctor blade" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the phrase “the two fixing mechanisms are” in line 4 renders the claim indefinite because only one fixing mechanism is previously recited.  If applicant intends to recite just the one fixing mechanism, the phrase “the two fixing mechanisms are” could be replaced with “the fixing mechanism is”.  IF applicant intends two fixing mechanisms, the claim could be amended by adding the phrase “there are two fixing mechanisms” after “wherein” in line 1, replacing the phrase “respectively provided with the fixing mechanism” in line 3 with “each respectively provided with one of the fixing mechanisms”. 

Allowable Subject Matter
Claims 1, 2, 7, 10 and 14 are allowed.  Claims 3-6. 8, 9, 11-13, 15 and 16 objected to and/or rejected as indefinite as discussed above, but would be allowable if amended to cure the objections and indefinite issues.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art reference is CN 104106125 to Tokyo Electron Ltd., which teaches a nozzle maintenance device and method of use.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of a doctor blade apparatus comprising: a transferring assembly, comprising a first tray which is disposed between the first doctor blade box and the second doctor blade box and a pushing assembly which is configured to push the first doctor blade in the first doctor blade box to the first tray and push the second doctor blade on the first tray into the second doctor blade box; and a clamping and conveying mechanism, disposed between the first tray and the nozzle cleaning device, and configured to clamp and convey the first doctor blade and the second .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714